Case 2:18-cv-14173-JLL-JAD Document 11 Filed 11/02/18 Page 1 of 15 PageID: 58



Jeffrey A. Shooman
FORD HARRISON LLP
300 Connell Drive, Suite 4100
Berkeley Heights, New Jersey 07922
Telephone: (973) 646-7300
Email: jshooman@fordharrison.com

Sarah P. Wimberly (pro hac vice application pending)
Patrick H. Ouzts (pro hac vice application pending)
FORD HARRISON LLP
271 17th Street NW, Suite 1900
Atlanta, Georgia 30363
Telephone: (404) 888-3800
Email: swimberly@fordharrison.com; pouzts@fordharrison.com

Attorneys for United Airlines, Inc.



                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY



FEDRA ZUZUNAGA,
                                                      Electronically Filed
Plaintiff,

v.
                                              Case No. 2:18-cv-14173 (JLL) (JAD)
UNITED AIRLINES, INC.,
                                                      ANSWER AND
Defendant.                                         SEPARATE DEFENSES


       Defendant United Airlines, Inc. (“United”) answers and responds to the

Complaint filed by Plaintiff Fedra Zuzunaga (“Zuzunaga”) as follows:
Case 2:18-cv-14173-JLL-JAD Document 11 Filed 11/02/18 Page 2 of 15 PageID: 59



                     AS TO “PRELIMINARY STATEMENT”

      1.     Paragraph 1 of Zuzunaga's Complaint states a legal conclusion to

which no response is required. To the extent a response is required, United denies

the allegations in Paragraph 1 of Zuzunaga's Complaint and expressly denies that it

violated Section 2 of the Railway Labor Act, 45 U.S.C. § 151 et seq. ("Railway

Labor Act") in any way.

                                AS TO “PARTIES”

      2.     Responding to Paragraph 2 of Zuzunaga's Complaint, United admits

that Zuzunaga was employed at its catering facility located at 330 Metroplex Road

Newark, NJ 07114. United admits that it hired Zuzunaga on April 25, 2007 and

that it terminated her employment on or about August 21, 2018. United is without

knowledge or information sufficient to form a belief about the truth of the

allegation that Zuzunaga currently resides in Elizabeth, New Jersey. Except as

expressly admitted, United denies the allegations in Paragraph 2 of Zuzunaga's

Complaint.

      3.     Responding to Paragraph 3 of Zuzunaga's Complaint, United admits

the first sentence of this Paragraph. United admits that it operates at Newark

Liberty International Airport ("EWR"), that it considers EWR to be a hub of its

operations, and that it operates a catering facility at EWR. United admits that its

catering department develops, creates and provides the great dining experiences on



                                          2
Case 2:18-cv-14173-JLL-JAD Document 11 Filed 11/02/18 Page 3 of 15 PageID: 60



board its aircraft. Except as expressly admitted, United denies the allegations in

Paragraph 3 of Zuzunaga's Complaint.

                     AS TO “JURISDICTION AND VENUE”

      4.     The allegations in Paragraph 4 of Zuzunaga's Complaint state legal

conclusions to which no response is required.

      5.     Responding to Paragraph 5 of Zuzunaga's Complaint, United admits

that it does business within the District of New Jersey and that the events giving

rise to Zuzunaga's Complaint (namely her termination) arose in the District of New

Jersey. Except as expressly admitted, United denies the allegations in Paragraph 5

of Zuzunaga's Complaint.

                        AS TO “BACKGROUND FACTS”

      6.     Responding to Paragraph 6 of Zuzunaga's Complaint, United admits

that UNITE HERE ("the Union") represents for purposes of collective bargaining

employees in the food service industry. United is without knowledge or

information sufficient to form a belief about the truth of the allegation that the

Union has been engaged since approximately 2017 in organizing employees of

United Airlines' food production facilities, including the facility where Zuzunaga

worked, and therefore denies them. Except as expressly admitted, United denies

the allegations contained in Paragraph 6 of Zuzunaga's Complaint.




                                           3
Case 2:18-cv-14173-JLL-JAD Document 11 Filed 11/02/18 Page 4 of 15 PageID: 61



      7.     Responding to Paragraph 7 of Zuzunaga's Complaint, United admits

that Zuzunaga engaged in organizing activity. United is without knowledge or

information sufficient to form a belief about the truth of the remaining allegations

in Paragraph 7 of Zuzunaga's Complaint and therefore denies them.

      8.     United admits the allegations contained in Paragraph 8 of Zuzunaga's

Complaint.

      9.     The allegations in Paragraph 9 of Zuzunaga's Complaint state legal

conclusions to which no response is required.

      10.    Responding to Paragraph 10 of Zuzunaga's Complaint, United admits

that its preference was for catering employees to vote for no representation,

however, United respected employees’ right to vote and repeatedly informed them

of that right and its respect for it. Except as expressly admitted, United denies the

allegations in Paragraph 10 of Zuzunaga's Complaint.

      11.    Responding to Paragraph 11 of Zuzunaga's Complaint, United admits

that it submitted to the National Mediation Board ("NMB") credible reports from

its employees concerning misrepresentations and coercive conduct of Union

organizers during the Union’s efforts to solicit authorization cards. United further

admits that on March 29, 2018 the NMB notified United and the Union that it was

necessary to conduct an investigation to determine whether the showing of interest




                                          4
Case 2:18-cv-14173-JLL-JAD Document 11 Filed 11/02/18 Page 5 of 15 PageID: 62



was tainted. Except as expressly admitted, United denies the allegations in

Paragraph 11 of Zuzunaga's Complaint.

      12.      Responding to Paragraph 12 of Zuzunaga's Complaint, United admits

that on March 29, 2018 the NMB notified United and the Union that an

investigation was necessary to determine whether the showing of interest was

tainted. United further admits that from April through July 2018 the NMB

conducted an on-site investigation and interviewed United management officials,

employees named in United's filings, randomly-selected employees and Union

witnesses in EWR, Honolulu, Hawaii (HNL), San Francisco, California (SFO),

Denver, Colorado (DEN), Cleveland, Ohio (CLE), and Houston, Texas (IAH).

Except as expressly admitted, United denies the allegations in Paragraph 12 of

Zuzunaga's Complaint.

      13.      United denies the allegations in Paragraph 13 of Zuzunaga's

Complaint. United states that the NMB selected the individuals who were

interviewed.

      14.      Responding to Paragraph 14 of Zuzunaga's Complaint, United admits

that the NMB issued a determination on August 22, 2018, which authorized an

election. United further admits that the voting period was from September 18,

2018 through October 23, 2018. Except as expressly admitted, United denies the

allegations in Paragraph 14 of Zuzunaga's Complaint.



                                          5
Case 2:18-cv-14173-JLL-JAD Document 11 Filed 11/02/18 Page 6 of 15 PageID: 63



      15.   United denies the allegations in Paragraph 15 of Zuzunaga's

Complaint. United states that on January 24, 2018 Zuzunaga marched through the

employee cafeteria with a fifteen-foot banner while yelling, chanting, and banging

on tables. United further states that she disrupted other employees and the peace

and security of the cafeteria and that Zuzunaga screamed and yelled louder as

management tried to calm the situation. United also states that Zuzunaga was

withheld from service with pay following the incident on January 24, 2018 through

January 31, 2018 pending United’s investigation into her misconduct.

Additionally, United states that due to Zuzunaga's misconduct, she was suspended

without pay from February 1, 2018 through February 12, 2018 for violation of

United's solicitation policy, insubordination and violating the Working Together

Guidelines principles of professionalism and dignity and respect.

      16.   Responding to Paragraph 16 of Zuzunaga's Complaint, United admits

that her unpaid suspension ended on February 12, 2018 and that she was issued a

termination warning for her above-described misconduct. Except as expressly

admitted, United denies the allegations in Paragraph 16 of Zuzunaga's Complaint.

      17.   Responding to Paragraph 17 of Zuzunaga's Complaint, United admits

that Zuzunaga returned to work on February 13, 2018 and was generally known to

support the Union. Except as expressly admitted, United denies the allegations in

Paragraph 17 of Zuzunaga's Complaint.



                                         6
Case 2:18-cv-14173-JLL-JAD Document 11 Filed 11/02/18 Page 7 of 15 PageID: 64



      18.    Responding to Paragraph 18 of Zuzunaga's Complaint, United admits

that Zuzunaga's performance was monitored similar to any employee on

termination warning. Except as expressly admitted, United denies the allegations

in Paragraph 18 of Zuzunaga's Complaint.

      19.    Responding to Paragraph 19 of Zuzunaga's Complaint, United admits

that Zuzunaga distributed roses in the cafeteria on February 14, 2018. United is

without knowledge or information sufficient to form a belief about the truth of

whether the roses were printed with the slogan "We Love Equality." United admits

that the Union used the word "equality" as a campaign message. United further

admits that General Manager Elliot Mosby ("Mosby") reminded Zuzunaga of

United’s solicitation policy, but no discipline was issued to Zuzunaga as a result of

her distributing the roses. Except as expressly admitted, United denies the

allegations in Paragraph 19 of Zuzunaga's Complaint.

      20.    Responding to Paragraph 20 of Zuzunaga's Complaint, United admits

that Zuzunaga distributed leaflets in the cafeteria on or about May 11, 2018.

United further admits that supervisor Iris Martinez believed Zuzunaga's actions

violated United's solicitation policy, so the two discussed the solicitation policy

with representatives from United's Human Resources team. United states that

Zuzunaga was not disciplined as a result of this incident. Except as expressly

admitted, United denies the allegations in Paragraph 20 of Zuzunaga's Complaint.



                                           7
Case 2:18-cv-14173-JLL-JAD Document 11 Filed 11/02/18 Page 8 of 15 PageID: 65



      21.    Responding to Paragraph 21 of Zuzunaga's Complaint, United admits

the first sentence. United is without knowledge or information sufficient to form a

belief about the truth of the remaining allegations in Paragraph 21 of Zuzunaga's

Complaint and therefore denies them.

      22.    Responding to Paragraph 22 of Zuzunaga's Complaint, United is

without knowledge or information sufficient to form a belief about the truth of the

allegations and therefore denies them.

      23.    Responding to Paragraph 23 of Zuzunaga's Complaint, United admits

that employees were assigned to work in the hallway outside of Cooler 7 and that

employees were given the option of using dry ice to keep food at a safe

temperature. United expressly denies that there was little or no ventilation and that

employees were exposed to unsafe amounts of carbon dioxide. Except as

expressly admitted, United denies the allegations in Paragraph 23 of Zuzunaga's

Complaint.

      24.    Responding to Paragraph 24 of Zuzunaga's Complaint, United admits

that on or about August 18, 2018 Zuzunaga expressed concerns about her health

and safety due to listeria, was taken to the clinic and released to work without

restriction, but wanted to go to a hospital for further testing. United further admits

that it released Zuzunaga from work so she could seek treatment as she deemed




                                          8
Case 2:18-cv-14173-JLL-JAD Document 11 Filed 11/02/18 Page 9 of 15 PageID: 66



was necessary. Except as expressly admitted, United denies the allegations in

Paragraph 24 of Zuzunaga's Complaint.

      25.    Responding to Paragraph 25 of Zuzunaga's Complaint, United

admits that the Union distributed leaflets regarding listeria and dry ice on or

about August 18, 2018. United is without knowledge or information

sufficient to form a belief about the truth of whether Zuzunaga handed out

those leaflets after she voluntarily left work to seek medical treatment.

Except as expressly admitted, United denies the allegations in Paragraph 25

of Zuzunaga's Complaint.

      26.    United admits the allegations in Paragraph 26 of Zuzunaga's

Complaint.

      27.    Responding to Paragraph 27 of Zuzunaga's Complaint, United admits

the first sentence. United further admits that it issued to Zuzunaga a termination

letter that explains the basis for her termination and that the document speaks for

itself. Except as expressly admitted, United denies the allegations in Paragraph 27

of Zuzunaga's Complaint.

      28.    Responding to Paragraph 28 of Zuzunaga's Complaint, United admits

that Zuzunaga allowed yogurt to exceed acceptable temperatures. Except as

expressly admitted, United denies the allegations in Paragraph 28 of Zuzunaga's

Complaint.


                                          9
Case 2:18-cv-14173-JLL-JAD Document 11 Filed 11/02/18 Page 10 of 15 PageID: 67



      29.    Responding to Paragraph 29 of Zuzunaga's Complaint, United admits

the first sentence. United is without knowledge or information sufficient to form a

belief about the truth of the second and third sentences of this Paragraph. United

expressly denies that Zuzunaga had not previously been disciplined for food safety

violations. Except as expressly admitted, United denies the allegations in

Paragraph 29 of Zuzunaga's Complaint.

      30.    United denies the allegations contained in Paragraph 30 of Zuzunaga's

Complaint. United states that Zuzunaga's termination letter explains the basis for

her termination and that the document speaks for itself.

      31.    United denies the allegations contained in Paragraph 31 of Zuzunaga's

Complaint.

                      AS TO “FIRST CAUSE OF ACTION”

      32.    United incorporates here by reference its forgoing responses to

paragraphs 1-31 of Zuzunaga's Complaint as if set forth fully herein.

      33.    The allegations in Paragraph 33 of Zuzunaga's Complaint state legal

conclusions to which no response is required.

      34.    The allegations in Paragraph 34 of Zuzunaga's Complaint state legal

conclusions to which no response is required.

      35.    United denies the allegations set forth in Paragraph 35 of Zuzunaga's

Complaint.



                                         10
Case 2:18-cv-14173-JLL-JAD Document 11 Filed 11/02/18 Page 11 of 15 PageID: 68



      36.    United denies the allegations set forth in Paragraph 36 of Zuzunaga's

Complaint.

      37.    United denies the allegations set forth in Paragraph 37 of Zuzunaga's

Complaint.

      38.    United denies the allegations set forth in Paragraph 38 of Zuzunaga's

Complaint.

                        AS TO “REQUEST FOR RELIEF”

      To the extent the paragraphs beginning with "Wherefore" and praying for

relief require a response, United denies that Zuzunaga is entitled to any of the relief

requested in such paragraphs and denies all allegations of the paragraphs.

             GENERAL DENIAL AND AFFIRMATIVE DEFENSES

                               GENERAL DENIAL

      United denies each and every allegation in the Complaint not specifically

admitted herein.

                           AFFIRMATIVE DEFENSES

                                    First Defense
      Zuzunaga did not suffer any damages attributable to any actions of United.

                                  Second Defense

      Zuzunaga's Complaint fails to state a claim upon which relief can be granted.

                                   Third Defense



                                          11
Case 2:18-cv-14173-JLL-JAD Document 11 Filed 11/02/18 Page 12 of 15 PageID: 69



      Zuzunaga's claims are barred by operation of the doctrines of judicial or

equitable estoppel.

                                  Fourth Defense

      Zuzunaga's claims are barred by operation of the doctrines of unclean hands

and/or waiver.

                                   Fifth Defense

       To the extent that Zuzunaga failed to make reasonable efforts to mitigate her

alleged damages, her right to recovery is barred.

                                   Sixth Defense

      United's actions were taken in good faith and based on legitimate reasons.

                                  Seventh Defense

      Zuzunaga's claims are barred to the extent that United would have taken the

challenged actions irrespective of any alleged unlawful motive, which unlawful

motive is denied.

                                  Eighth Defense

      To the extent that Zuzunaga's claims are frivolous, unreasonable, groundless,

or brought in bad faith and for improper purposes, United is entitled to recover

attorneys’ fees and other costs associated with the defense of this action.

                                   Ninth Defense

      To the extent Zuzunaga's claims are barred in whole or in part by the after-



                                          12
Case 2:18-cv-14173-JLL-JAD Document 11 Filed 11/02/18 Page 13 of 15 PageID: 70



acquired evidence doctrine, Zuzunaga is barred from recovery for such claims.

                                   Tenth Defense
       To the extent Zuzunaga requests punitive damages, the request is barred

because the legal and/or factual bases for her claims do not permit the recovery of

punitive damages.

                                 Eleventh Defense


       To the extent Zuzunaga purports to allege a claim or claims for emotional

and/or mental distress, and/or physical injuries, including claims for recovery of

any medical expenses thereby incurred, said claims are barred by the exclusive

remedy provisions of the New Jersey Workers’ Compensation Act, N.J.S.A. 34:15-

1, et seq.

                                  Twelfth Defense

       United reserves the right to amend and/or supplement its answer and

defenses, to assert additional defenses, and/or raise third-party claims upon the

particularization of Zuzunaga's claims, as they become evident through discovery

or investigation.


       WHEREFORE, Defendant requests that the Court:

(a)    dismiss with prejudice Zuzunaga's Complaint:




                                         13
Case 2:18-cv-14173-JLL-JAD Document 11 Filed 11/02/18 Page 14 of 15 PageID: 71



(b)   deny each and every demand, claim and prayer for relief in Zuzunaga's

Complaint;

(c)   award to United reimbursement for costs, including attorneys’ fees; and,

d)    grant such other and further relief as the Court deems just and proper.

                L. CIV. RULE 11.2 INITIAL CERTIFICATION

      Under 28 U.S.C. § 1746, the undersigned certifies to the best of my

knowledge, information and belief that the matter in controversy is not the subject

of any other action pending in any court, or of any pending arbitration or

administrative proceeding.

          CERTIFICATION REGARDING FILING AND SERVICE

      The undersigned hereby certifies a copy of this pleading was filed and

served within the time permitted by the Federal Rules of Civil Procedure. The

undersigned further certifies on November 2, 2018, the foregoing pleading was

served upon all parties via ECF electronic filing.




                                         14
Case 2:18-cv-14173-JLL-JAD Document 11 Filed 11/02/18 Page 15 of 15 PageID: 72



Dated:          November 2, 2018

                                    Respectfully submitted,

                                    By: /s/ Jeffrey A. Shooman
                                    Jeffrey A. Shooman
                                    FORD HARRISON LLP
                                    300 Connell Drive, Suite 4100
                                    Berkeley Heights, New Jersey 07922
                                    Phone: (973) 646-7300
                                    Email: jshooman@fordharrison.com

                                    Sarah P. Wimberly (pro hac vice application
                                    pending)
                                    Patrick H. Ouzts (pro hac vice application
                                    pending)
                                    FORD HARRISON LLP
                                    271 17th Street NW, Suite 1900
                                    Atlanta, Georgia 30363
                                    Telephone: (404) 888-3800
                                    Email: swimberly@fordharrison.com;
                                    pouzts@fordharrison.com


                                    Attorneys for Defendant



WSACTIVELLP:10076258.2




                                      15
